WOOD, J.
In this proceeding Percy M. Bokofsky appeals from an order of the superior court denying his petition for letters of administration with the will annexed and granting the petition of the public administrator of Los Angeles County. The bank named as executor declined to act. Appellant is the nominee of Susan Watts, surviving sister of the decedent and a beneficiary under the will, who resides in the state of Wisconsin.
Appellant contends that it was mandatory upon the probate court to appoint the nominee of the nonresident sister of the decedent. The issue involved has been decided ad*87versely to appellant’s contention in Estate of Pardue, 22 Cal. App. (2d) 178 [70 Pac. (2d) 678], wherein the identical question was presented for determination and the court held: “It is evident that being a nonresident, and not being a surviving spouse, Carrie Phillips ’ request for the appointment of Marshall Stimson as administrator created no priority right and was not binding on the court.” A petition for a hearing by the Supreme Court was denied in the Pardue case. On the authority of that decision the order appealed from must be affirmed.
It is so ordered.
Grail, P. J., and McComb, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 8, 1938.